Citation Nr: 1510889	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-18 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to June 1987.  These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and June 2010 rating decisions of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a claim of service connection for PTSD and a July 2011 rating decision of the Milwaukee RO that declined to reopen the claim for PTSD and denied service connection for an acquired psychiatric disability other than PTSD.  The Veteran's file is now in the jurisdiction of the Waco, Texas, RO.

In his June 2012 substantive appeal, the Veteran requested a Board hearing at the RO and provided an address in Wichita Falls, Texas.  A hearing was scheduled for December 2014, and notification sent to the last known address in Wichita Falls; the Veteran's representative of record was also notified.  However, beginning in February 2013, correspondence sent to the Veteran's last address was returned as undeliverable with no forwarding address.  The Board notes that the RO attempted to send correspondence to a second address in Wichita Falls, but that the correspondence was again returned as undeliverable.  The Veteran's current address is unknown.  The Board notes that while VA has a duty to assist a veteran in the development of his claim, this duty is not limitless.  It is the Veteran's duty to keep VA apprised of his whereabouts and, if he does not do so, VA is not obligated to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2014).

The issues of service connection for PTSD (on de novo review) and an acquired psychiatric disability other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDINGS OF FACT

1.  An unappealed May 2009 Board decision denied the Veteran service connection for PTSD based essentially on a finding that the Veteran did not have a diagnosis of such disability based on the DSM-IV.

2.  Evidence received since the May 2009 Board decision tends to show that the Veteran has a diagnosis of PTSD based on the DSM-IV; relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. § 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as this decision grants that claim decided herein, there is no reason to belabor the impact of the VCAA on this matter as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A May 2009 Board decision denied the Veteran's claim of service connection for PTSD based essentially on a finding that he did not have a diagnosis of such disability that conformed to the DSM-IV.  He did not appeal the decision, and it became final.  38 U.S.C.A. § 7104.

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

Evidence of record at the time of the May 2009 Board decision included the Veteran's service treatment records and post service treatment records including a diagnosis (without reference to the DSM-IV) of PTSD.  The evidence also included the Veteran's lay statements regarding symptoms and stressors, and VA's documented attempts to verify those stressors.  

Evidence received since the May 2009 Board decision includes records from his treating VA psychiatrist specifying that the Veteran has a diagnosis of PTSD made in accordance with the DSM-IV.  As the claim was previously denied because the Board found that such diagnosis was not established, this new evidence relates to an unestablished fact, and, particularly in light of the "low threshold" standard under Shade, raises a possibility of substantiating the claim.  Accordingly, the Board finds that the additional evidence received is both new and material, and that the claim of service connection for PTSD may be reopened.


ORDER

The appeal to reopen the claim of service connection for PTSD is granted.


REMAND

Although the Veteran's treating psychiatrist stated that a diagnosis of PTSD was made in accordance with the DSM-IV, no details with respect to that diagnosis were provided, i.e., there was no discussion of Veteran's symptoms in light of the criteria that must be met for such diagnosis, or identification of the stressors (which must be confirmed by VA) upon which such diagnosis was premised.  As such, the Board is not able to adequately review that diagnosis, particular in light of the negative nexus evidence of record.  (See, e.g., March 2007 VA examination.)

Additionally, as regards the diagnosis of any acquired psychiatric disability, the Board notes that, on most recent (December 2010) VA examination, the examiner was unable to provide any diagnosis, due to the "inconsistencies and exaggerations" in the Veteran's provided history.  However, given the passage of time since that examination, and the appearance, from the record that the Veteran regularly seeks VA treatment for his psychiatric disability/ies, however diagnosed, the Board finds that remand for updated treatment records, as well as a contemporaneous examination that considers those records, is warranted.  (On remand, the examiner should consider all potential psychiatric diagnoses, to include PTSD.)  

Finally, the Board notes that one of the Veteran's reported stressors involved a personal assault.  Consequently, he must be provided with additional notice as to how claims for a psychiatric disorder based on personal assault may be substantiated.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of evaluation or treatment he has received for his psychiatric disability/ies and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment.  Secure for the record copies of complete clinical records of the evaluations and treatment from all providers identified, to specifically include all VA records that are not already associated with the record.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  Provide the Veteran with notification of how claims for service connection for a psychiatric disorder based on in-service personal assaults may be substantiated.

3.  Thereafter, arrange for a psychiatric examination of the Veteran to ascertain the nature and likely etiology of his psychiatric disability/disabilities and in particular whether any were caused or aggravated by his military service.  The Veteran's claims file (to include this remand and all development sought above) must be reviewed by the examiner in conjunction with the examination.

The examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) each acquired psychiatric disability found.  In so doing, please address the March 2010 VA examiner's opinion that no disability could be diagnosed and the diagnoses made by the Veteran's treatment providers, including the Axis I diagnoses of somatization disorder, conversion disorder, delusional disorder, chronic adjustment disorder, PTSD, unspecified mental disorder, depressive disorder not otherwise specified (NOS), major depressive disorder, and anxiety disorder NOS (with subjective features of OCD and PTSD) and the Axis II diagnoses of obsessive traits, obsessive-compulsive personality, and schizotypal personality disorder. 

(b) Does the Veteran have a diagnosis of PTSD based on a on a fear of terrorist or hostile activity or personal assault in service?  Please discuss the stressor and symptoms that support any diagnosis of PTSD.  If PTSD is not diagnosed, indicate clearly what symptom(s) needed for such diagnosis is/are lacking.

(c) Is any current psychiatric disability at least as likely as not (a 50 percent or greater probability) caused by service?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

5.  The AOJ should then review the record and readjudicate the claims.  If the benefits sought remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


